Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner Remarks
This application claims priority from provisional application 62106594 (filed 01/22/2015).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 20110007673 A1, hereinafter Ahn) in view of Seo et al. (US 20140185539 A1, hereinafter Seo).

Regarding claim 31, Ahn teaches a method, comprising (in general, see at least fig. 9 and corresponding paragraphs 63-69): 
receiving allocation information on a physical broadcast channel (PBCH) (see at least para. 64-65; e.g. receiving PBCH); 
decoding the allocation information (see at least para. 65; e.g. decoding PBCH); and 
receiving procedural information on a physical downlink control channel (PDCCH) in response to the decoded allocation information (see at least para. 65-66; e.g. PDCCH indicating PDSCH).
Ahn differs from the claim, in that, it does not specifically disclose the PBCH being entirely included in each of at least two non-adjacent slots in a 10 millisecond (ms) interval, the 10ms interval having an uplink/downlink (UL/DL) configuration where at least the first three slots of the 10ms interval are downlink slots, which are well known in the art and commonly used for scheduling capable of effectively coping with a change in uplink and downlink traffic.
Seo, for example, from the similar field of endeavor, teaches similar or known mechanism such that the PBCH being entirely included in each of at least two non-adjacent slots in a 10 millisecond (ms) interval, the 10ms interval having an uplink/downlink (UL/DL) configuration where at least the first three slots of the 10ms interval are downlink slots (in general, see fig. 14 and its corresponding paragraphs 159-161, along with the background teachings of at least fig. 6 and its paragraphs 79-81; in particular, see at least para. 160 along with 81, e.g. fig. 14 discloses, in one of the several scenarios, three DL slots followed by one Special slot then one UL slots, and a DL slot according to fig. 6 is where the entire PBCH are mapped), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Seo into the method of Ahn for scheduling capable of effectively coping with a change in uplink and downlink traffic.

Regarding claim 32, Ahn teaches receiving a physical downlink shared channel (PDSCH) corresponding to the PDCCH (Ahn, see at least para. 66, e.g. PDCCH indicating PDSCH).
Ahn differs from the claim, in that, it does not specifically disclose transmitting one of an acknowledgement (ACK) or a negative acknowledgement (NACK) in response to receiving the PDSCH, which is well known in the art and commonly used for scheduling capable of effectively coping with a change in uplink and downlink traffic.
Seo, for example, from the similar field of endeavor, teaches similar or known mechanism of transmitting one of an acknowledgement (ACK) or a negative acknowledgement (NACK) in response to receiving the PDSCH (Seo, see at least para. 100 of fig. 10, e.g. BS transmits DL data through a PDSCH, and after four subframes elapse, a UE transmits ACK/NACK for the DL data through a PUCCH), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Seo into the method of Ahn for scheduling capable of effectively coping with a change in uplink and downlink traffic.

Regarding claim 33, this claim is rejected for the same reasoning as claim 31 except this claim is in apparatus claim format.
To be more specific, Ahn in view of Seo also teaches a same or similar apparatus with a transceiver (Ahn, see at least fig. 11), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 34, in view of claim 33 above, this claim is rejected for the same reasoning as claim 32 except this claim is in apparatus claim format.

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered.  Regarding independent claims 31 and 33, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, all dependent claims have also been rejected in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465